Citation Nr: 1113670	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of degenerative joint disease of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1940 until November 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In March 2009, the Board granted a separate 10 percent evaluation for left knee instability.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The appellant's representative and VA General Counsel filed a Joint Motion for Partial Remand (Joint Motion) in April 2010 - the Joint Motion was granted that same month and remanded for compliance with the Joint Motion.  In November 2010 the Board remanded the claim to the RO for development consistent with the orders of the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Board remanded this matter for a new VA examination pursuant to an April 2010 joint motion for remand.  It was noted that the new examination should consider functional loss consistent with 38 C.F.R. §§ 4.40 and 4.45, and adequately explain its findings.  The Board ordered that VA should obtain an examination or opinion to determine the nature and extent of the Veteran's left knee limitation of motion.  The RO was to read the instructions in the Joint Motion and arrange for an examination accordingly.  The Board specifically ordered that flexion and extension be separately addressed to include any additional functional limitation of flexion versus extension.  

In December 2010, a VA examination was conducted which did not meet the guidelines for examination such as they were ordered by the Board in November 2010.  To that end, the examination did not adequately discuss limitation of flexion, limitation of extension, the presence of any additional functional limitation of flexion, and the presence of any additional functional limitation of flexion.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Given this duty, the Board finds that this matter must be returned to the Agency of Original Jurisdiction to ensure compliance with the Board's 2010 remand orders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should schedule the appellant for a VA compensation and pension examination to determine the nature and extent of his left knee limitation of motion.  The RO should read the instructions in the Joint Motion, as well as the orders of the Board in November 2010, and arrange for an examination accordingly.  Note that:

a)  Limitation of flexion must be addressed separately from limitation of extension.  

b)  Any additional functional limitation of flexion should be separately addressed from any additional functional limitation of extension

We again note that flexion, extension, and additional functional limitations are to be clearly and separately addressed.  Any change in functional impairment, to include where pain begins is to be noted in the report.  If there is no change in functional impairment, that fact should be clearly noted in the report.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



